Filed 10/28/22 P. v. Cortez CA2/6
Opinion following transfer from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                2d Crim. No. B301016
                                                         (Super. Ct. No. 2004045000)
      Plaintiff and Respondent,                               (Ventura County)

 v.
                                                            OPINION ON REMAND
 JOE EZEQUIEL CORTEZ,

      Defendant and Appellant.



       Joe Ezequiel Cortez was convicted, by jury, of the first
degree murder of Karl Wenrich. (Pen. Code, § 187, subdivision
(a).)1 The jury found true the special circumstance allegations
that the murder was committed during a burglary, during a
robbery and for the benefit of a criminal street gang. It also
convicted appellant of first degree burglary, attempted
residential robbery, possession of a firearm by a felon, possession


      All statutory references are to the Penal Code unless
         1

otherwise stated.
of ammunition by a felon, and possession for sale of a controlled
substance. The trial court sentenced appellant to state prison for
life without the possibility of parole plus 33 years. We affirmed
the convictions in an unpublished opinion. (People v. Cortez (Jan.
16, 2008, B190878).)
       Cortez filed a petition for resentencing under section 1172.6
(former § 1170.95).2 The trial court summarily denied it on the
ground that appellant was not eligible for relief as a matter of
law because the jury’s special circumstance findings established
that he was a major participant in the underlying felonies and
that he acted with reckless disregard for human life. We
affirmed the order. The California Supreme Court vacated our
original opinion and instructed us to reconsider the cause in light
of People v. Strong (2022) 13 Cal.5th 698 (Strong) and People v.
Lewis (2021) 11 Cal.5th 952. Having done so, we now conclude
appellant has alleged a prima facie case for relief. Thus, he is
entitled to an evidentiary hearing under section 1172.6,
subdivision (d). We therefore reverse. (See Auto Equity Sales,
Inc. v. Superior Court (1962) 57 Cal.2d 450.)
                          Factual Summary
       In 2003, appellant went to a drug dealer’s (Wenrich) house
to buy heroin. Over Wenrich’s objection, appellant let fellow gang
members Ernesto Madrid and Ernesto Hall into the house. They
confronted Wenrich and bound him with duct tape. They
ransacked the house for drugs and money. Wenrich was shot
twice in the head, once in the chest, and once in the hip. Wenrich
was able to call 911. He told the police that appellant shot him.

      2 Effective June 30, 2022, section 1170.95 was renumbered
section 1172.6, with no changes in text. (Stats. 2022, ch. 58, §
10.)



                                 2
Appellant was arrested hours later, wearing sneakers that
matched bloody shoe prints found inside Wenrich’s house.
Searching appellant’s house, police officers found a bag of
syringes used to inject heroin, a pipe and marijuana, a loaded
nine-millimeter handgun, bullets, $2,231 in cash, gang photos of
appellant and his co-defendant Ernesto Madrid, the duct tape
used to restrain Wenrich, a stash of heroin packaged for sale
hidden in a box in the back yard and shoes and clothing used in
the robbery. Wenrich’s blood was on two socks and a pair of
shoes found in the trunk of appellant’s car.
                      Petition for Resentencing
       In 2019, appellant filed a petition and supplemental
petition pursuant to section 1172.6, alleging that he was not the
actual killer, that he did not intend to kill the victim, and he was
not a major participant in the burglary/robbery or act with
reckless indifference to human life during the course of the
burglary/robbery. Appellant’s co-defendant, Ernesto Hall,
submitted a declaration stating that Hall bound Wenrich’s legs,
shot Wenrich in the face and that Wenrich was shot three or four
more times during a struggle. Hall claimed that appellant left on
his bike after he let Hall into the house.
       The trial court appointed counsel for appellant but denied
the petition on the ground that no showing was made that
appellant was entitled to relief. In a written order, the trial court
stated “[t]here was substantial evidence presented at trial to
support [the] conclusion that [appellant] did aid, abet, counsel,
command, induce, solicit, request, or assist the actual killer in
the commission of murder in the first degree; and even more[] so,
that he was a major participant in the felony and did act with
reckless indifferent to human life during the course of the crime.”




                                  3
4
                  Senate Bill No. 1437 and Section 1172.6
       Senate Bill No. 1437 (2017-2018 Reg. Sess.) (SB 1437),
which became effective on January 1, 2019, revised the felony-
murder rule in California “to ensure that murder liability is not
imposed on a person who is not the actual killer, did not act with
the intent to kill, or was not a major participant in the
underlying felony who acted with reckless indifference to human
life.” (Stats. 2018, ch. 1015, § 1, subd. (f).) The bill limits
“liability under a felony-murder theory principally to ‘actual
killer[s]’ ( . . . § 189, subd. (e)(1)) and those who, ‘with the intent
to kill,’ aid or abet ‘the actual killer in the commission of murder
in the first degree’ (id., subd. (e)(2)). Defendants who were
neither actual killers nor acted with the intent to kill can be held
liable for murder only if they were ‘major participant[s] in the
underlying felony and acted with reckless indifference to human
life, as described in subdivision (d) of [Penal Code] Section 190.2’
– that is, the statute defining the felony-murder special
circumstance. ( . . . § 189, subd. (e)(3).)” (Strong, supra, 13
Cal.5th at pp. 707-708.)
       SB 1437 also created a procedural mechanism for persons
convicted under the former law to petition for resentencing by,
among other things, affirming that the petitioner “could not
presently be convicted of murder or attempted murder because of
changes to Section 188 or 189 made effective January 1, 2019.”
(§ 1172.6, subd. (a)(3).) If a resentencing petition contains the
required information, the trial court must evaluate the petition to
determine whether it states a “prima facie case for relief.” (Id.,
subd. (c).) If so, “the court shall issue an order to show cause.”
(Ibid.)




                                  5
       After issuing an order to show cause, the trial court holds
an evidentiary hearing to determine whether the petitioner is
entitled to relief. (§ 1172.6, subd. (d)(1).) At this hearing, “the
burden of proof shall be on the prosecution to prove, beyond a
reasonable doubt, that the petitioner is guilty of murder . . .
under California law as amended by the changes to Section 188
or 189 made effective January 1, 2019.” (Id., subd. (d)(3).)
                           People v. Strong
       In Strong, our Supreme Court held that major participant
and reckless indifference special circumstance findings made
prior to the decisions in People v. Banks (2015) 61 Cal.4th 788
and People v. Clark (2016) 63 Cal.4th 522 do not, as a matter of
law, preclude a petitioner from making out a prima facie case for
relief under SB 1437 and section 1172.6. (Strong, supra, 13
Cal.5th at p. 710.) As the court explained, “[SB] 1437
requires petitioners seeking resentencing to make out a prima
facie case that they ‘could not presently be convicted of murder or
attempted murder because of changes to [Penal Code] Section
188 or 189 made effective January 1, 2019.’ [Citation.] A pre-
Banks and Clark special circumstance finding does not negate
that showing because the finding alone does not establish that
the petitioner is in a class of defendants who would still be
viewed as liable for murder under the current understanding of
the major participant and reckless indifference requirements.”
(Id. at pp. 717-718.)
       Additionally, Strong held that the trial court may not, at
the prima facie stage, deny the petitioner an evidentiary hearing
based on its independent review of the trial record. “Section
1172.6 offers resentencing for petitioners who have not been
determined beyond a reasonable doubt to have the degree of




                                 6
culpability now required for a murder . . . conviction. Neither
the jury’s pre-Banks and Clark findings nor a court’s later
sufficiency of the evidence review amounts to the determination
section 1172.6 requires, and neither set of findings supplies a
basis to reject an otherwise adequate prima facie showing and
deny issuance of an order to show cause.” (Strong, supra, 13
Cal.5th at p. 720.)
       Here, the trial court denied appellant’s petition without
issuing an order to show cause or holding an evidentiary hearing
because it concluded that the jury’s special circumstance findings
at appellant’s trial rendered appellant ineligible for resentencing
as a matter of law. Appellant’s trial occurred before the decisions
in Banks and Clark. As respondent correctly concedes, Strong
controls the result here. The matter must be remanded to the
trial court to issue an order to show cause and conduct an
evidentiary hearing as provided in section 1172.6, subdivisions (c)
and (d). We express no opinion on how the trial court should rule
after such a hearing.
                              Disposition
       The trial court’s order dated September 16, 2019, denying
the petition for resentencing is reversed. The matter is
remanded to the trial court for further proceedings as provided in
section 1172.6.




                                7
                NOT TO BE PUBLISHED.




                                                                YEGAN, J.
We concur:



                GILBERT, P. J.



                PERREN, J.*




*Retired Associate Justice of the Court of Appeal, Second Appellate District,
assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                           8
                      Ben Coats, Judge

              Superior Court County of Ventura

               ______________________________


      Todd W. Howeth, Claudia Y. Bautista, Public Defenders,
Michael C. McMahon, Snr. Deputy, under appointment by the
Court of Appeal, for Defendant and Appellant.
      Xavier Becerra, Rob Bonta, Attorneys General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Senior Assistant Attorney General, Dana Muhammad Ali,
Supervising Deputy Attorney General, Charles S. Lee, Stacy S.
Schwartz, Deputy Attorneys General, for Plaintiff and
Respondent.